IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CONNIE FAUST,1                           §
                                             §   No. 220, 2020
          Respondent Below,                  §
          Appellant,                         §
                                             §
          v.                                 §   Court Below–Family Court
                                             §   of the State of Delaware
    BRAD FAUST,                              §
                                             §   File No. CN17-04510
          Petitioner Below,                  §   Petition No. 17-23293
          Appellee.                          §
                                             §
                                             §

                               Submitted: January 27, 2021
                                Decided: February 8, 2021

                                        ORDER

         It appears to the Court that, on January 12, 2021, the Clerk of the Court issued

a notice, sent by certified mail, to the appellant, Connie Faust, to show cause why

her appeal should not be dismissed for her failure to file an opening brief and

appendix. The United States Postal Service tracking information sheet indicates that

the notice was delivered to an individual at Faust’s address on January 16, 2021. A

timely response to the notice to show cause was due on or before January 26, 2021.

To date, Faust has not responded to the notice to show cause, nor has she filed an

opening brief. Dismissal of the appeal is therefore deemed to be unopposed.



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.


                                    BY THE COURT:


                                    /s/ Karen L. Valihura
                                    Justice




                                       2